Citation Nr: 1452600	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  09-01 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a disability rating in excess of 10 percent for status post left anterior leg, above and below the knee, shrapnel wounds.

3.  Entitlement to service connection for a back disorder. 

4.  Entitlement to service connection for a left knee disorder. 

5.  Entitlement to service connection for a right knee disorder. 

6.  Entitlement to service connection for a left ankle disorder. 

7.  Entitlement to service connection for a right ankle disorder. 



EPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1970.   This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The Veteran presented testimony before the Board in October 2009.  The transcript has been associated with the claims folder.  In January 2012, the Veteran was notified that the Veterans Law Judge who presided over the hearing had retired and he was entitled to another hearing before a different judge.  The letter informed the Veteran that no response within 30 days would be interpreted as him not wanting a new hearing.  To date, the Veteran has not responded to this notification.  

In a January 2010 decision, the Board remanded these claims for additional development.  Thereafter, in December 2010, the RO increased the rating for PTSD to 70 percent and granted entitlement to a total disability rating based on individual unemployability (TDIU), effective from June 26, 2007, the date of receipt of the Veteran's claims.  

With respect to only the issues of entitlement to higher ratings for PTSD and residuals of shrapnel wounds to the left leg, addressed below, the requested development has been completed.  The remaining claims are again REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD is characterized by occupational and social impairment, with deficiencies in most areas; however, it is not characterized by symptoms resulting in total social and occupational impairment.

2.  The Veteran's status post left anterior leg, above and below the knee, shrapnel wounds are not manifested by more than two painful or unstable scars.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  The criteria for a disability rating in excess of 10 percent for status post left anterior leg, above and below the knee, shrapnel wounds are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.118 (Diagnostic Codes 
7800-7805) (2008); 38 C.F.R. § 4.118 , Diagnostic Codes 7800-7805 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Proper notice under this law includes informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters sent in July and November 2007, January 2009, and May 2010 advised the Veteran of the evidence and information necessary to substantiate his claims for higher ratings as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  The Veteran's claim was subsequently readjudicated in January 2012, curing any defect in the timing of the notice.

Relevant to the duty to assist, the Veteran's service treatment records and private and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding relevant records that have not been requested or obtained.  Further, the Veteran was afforded VA examinations in August 2007, April 2010, May 2010, and November 2011 and in conjunction with the claims on appeal.  The Veteran has not alleged that these examinations are inadequate for rating purposes or that his disabilities have worsened in severity since the most recent examinations.  Moreover, the Board finds that the examinations are adequate to evaluate the Veteran's claims as they include interviews with the Veteran, a review of the record, and a full physical examination addressing the relevant criteria.  The Board thus finds that the examination reports are adequate to adjudicate the increased rating claims and no further examinations are necessary.  Further, in obtaining these VA compensation examinations, the Board is also satisfied that there has been compliance with its prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that it can proceed to adjudicate the claims based on the current record.  

Thus, the Board finds that VA has fully satisfied the duty to assist, and it may proceed to an adjudication of the claims.

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

	PTSD

The Veteran's PTSD is currently evaluated at 70 percent for the entire appeals period under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411, which pertains to PTSD.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

Under the General Rating Formula, the criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV; see 38 C.F.R. § 4.130.

A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

The relevant evidence of record incudes reports of VA treatment records dated through November 2011, and VA examinations dated in August 2007 and May 2010.  

The Veteran was initially examined by VA in connection with his claim for an increased rating in August 2007.  At that time, the Veteran was noted to be taking medications for his PTSD.  He reported such symptoms as intrusive thoughts, nightmares, remains isolated, is hypervigilant with an exaggerated startle response, suffers from anxiety, and is easily irritated and angered.  Upon mental status examination, the VA examiner noted the Veteran's affect was normothymic, with range and mood congruent.  He spoke in a hoarse voice, but his speech was normal in rate, volume, and prosody.  The Veteran's thought process was logical and organized, with no evidence of thought disorder.  The Veteran denied hallucinations, delusions, and there was no indication of suicidal or homicidal ideations.  The examiner did indicate the Veteran suffered from very impaired social functioning.  Overall, the examiner stated the Veteran's cognition was grossly intact, with fair insight, and good judgment.  However, the examiner also commented that the Veteran is highly avoidant and socially isolated, to the extent that such avoidance, combined with irritability and low stress tolerance would interfere with any gainful employment in a social setting.  A GAF score of 45-50 was assigned, with 50 being noted as the highest GAF score assigned in the past year.  To this, the Board notes a GAF score of 45-50 indicates serious symptoms.

Following the Board's January 2010 remand, the Veteran was again examined in May 2010.  The examiner noted the Veteran was last treated in 2007 and has been off his medications since that time.  In addition, the Veteran reported he was drinking 8 to 10 beers a day for the last year, and was experiencing withdrawal symptoms.  The VA examiner stated the Veteran described his symptoms much as was previously noted in August 2007.  Further, the Veteran has not worked since the August 2007 VA examination and was no longer cohabitating with his girlfriend.  Upon examination, it was noted the Veteran ambulated slowly with a cane.  His affect was described as a range, and mood congruent, with some euthymic display as well as significant dysphoria.  The Veteran reported that his mood was irritable and depressed, but his thought process was logical and organized.  The Veteran again denied hallucinations, delusions, and active suicidal ideations.  His cognition was grossly intact.  However, the Veteran did admit to passive suicidal thoughts in the past.  Insight was noted to be fair, and judgment good.  The examiner concluded by stating that the Veteran suffers from chronic and severe PTSD related to his combat experiences.  In addition, the examiner stated the Veteran's condition continues to cause major impairment in social and occasional function.  Finally, a GAF score of 45 was assigned, with 45 being the highest GAF score within the past year, which is again indicative of serious symptoms.  

A June 2010 addendum opinion was also provided as the May 2010 VA examiner did not have the claims file at the time of the examination.  However, following review of the claims file, the examiner indicated there were no changes to the findings of the May 2010 examination.  

The Board has also reviewed the VA treatment records associated with the claims file dated through November 2011.  These VA treatment records, including mental health treatment records, are inclusive of the symptoms noted in the August 2007 and May 2010 VA examinations discussed above.  There is no additional information in the VA treatment records that indicate the Veteran's PTSD is more severe than the currently assigned 70 percent rating.  

Based on the evidence in the claims file, a rating in excess of the 70 percent evaluation assigned in this decision is not warranted at any time during the appeal.  

Comparing his reported and documented symptoms of PTSD to the rating schedule, he does not manifest symptoms resulting in total social and occupational impairment in order to warrant a 100 percent disability rating due to PTSD.  In this regard, the Board notes that there is no evidence of gross impairment of thought processes or communication.  In fact, on all VA PTSD examinations, the Veteran was noted to exhibit logical and organized thought process with no evidence of thought disorder.  Also, on VA examinations in August 2007 or May 2010, there was no indication of obsessive or inappropriate behavior, and no report of hallucinations or delusions.  These same examinations noted that the Veteran's cognition was grossly intact.  In addition, there is no evidence of the Veteran being a danger to himself or others, let alone persistence of such danger.  As indicated above, the Veteran reported that he had passing suicidal thoughts during the May 2010 VA examination but had not attempted suicide.  The Board also notes that while the VA examination reports reflect that he is easily agitated and irritable, the Veteran specifically denied active suicidal or homicidal ideations during his VA examinations.  The Veteran does have limited social interactions but notes that he visits his son, although seeing him incarcerated is difficult for him, and that he remains in contact with his siblings who occasionally check in on him.  The evidence shows the Veteran continues to be capable of managing his activities of daily living independently.  For these reasons, the Board finds that the Veteran's psychiatric symptoms do not result in symptoms more closely approximating total social and occupational impairment and that a 100 percent disability rating is therefore not warranted.

As the preponderance of the evidence is against this claim, reasonable doubt does not arise, and a schedular rating in excess of 70 percent for PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).



Extra-Schedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria assigned for PTSD sufficiently contemplate the Veteran's PTSD symptoms.  The Veteran's PTSD is characterized by manifestations that are contemplated in the applicable rating criteria.  With respect to PTSD, the rating criteria expressly allow for consideration of any symptoms resulting from PTSD with the focus being on the resulting level of occupational and social impairment.  Because the schedular rating criteria for PTSD allow for consideration of any symptoms arising from PTSD, the Board finds the Veteran's symptoms are contemplated by the schedular rating criteria.  The Board does not find that the Veteran has described other functional effects with respect to his disability that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of the relevant symptomatology associated with his disability is consistent with the degree of disability addressed by the evaluation of 70 percent.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.

As a final consideration, the Board notes the Veteran is already in receipt of a total disability rating based on individual unemployability (TDIU) as a result of his PTSD, effective from the date of his claim.  Therefore, further discussion of TDIU is not warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a disability rating in excess of 70 percent for PTSD is denied. 


REMAND

With respect to the service connection claims, as was previously noted in the January 2010 Board remand, there are potentially outstanding service records concerning alleged injuries to the Veteran's back, knees, and ankles when he allegedly fell from a tower early in 1970 while in Vietnam.  The Veteran testified that he was hospitalized for a couple of weeks as a result of these injuries.  However, a review of the service treatment records does not reflect any records of hospitalization.  Moreover, the January 2010 Board remand directed the AOJ to obtain morning reports and/or casualty reports but the record reflects that the AOJ has not done so.

In a February 2010 letter to the Veteran, the AOJ requested that the Veteran specify the dates and locations of treatment for his injuries in service.  The Veteran does not appear to have responded to this request.  A September 2011 note in the file indicates that a VA employee stated that a request for morning reports could not be conducted because the Veteran failed to provide a 90-day period in which the injuries were incurred. 

The Board does not find the AOJ conducted sufficient development.  At the October 2009 Board hearing, the Veteran testified that he was injured in "early" 1970 and that he was discharged in March 1970.  Therefore, the Veteran has provided a 90-day window of time (January to March 1970) during which the alleged incident occurred.  

Moreover, although the Veteran did not identify the name of the hospital he was treated at, he did testify at the October 2009 Board hearing that he was taken to a hospital at "Cam Ranh Bay."  It is unclear to the Board from the record as it stands how why the AOJ could not make requests for records of treatment for the Veteran for the period from January to March 1970 at U.S. medical facilities in Cam Ranh Bay.  The Board notes that VA regulations are clear that VA has a duty to make as many requests as are necessary to obtain relevant records from a Federal department or agency and that VA will end its efforts to obtain records from as Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159.  Therefore, the AOJ must make attempts to obtain these records until they are obtained or the AOJ concludes that they do not exist or that further efforts to obtain the records would be futile.

The Veteran has applied for an increased rating for the shrapnel wounds of his left anterior leg.  However, for the reasons explained, the Board finds the evidence of record is inconsistent and inadequate and that additional medical evidence is needed to adjudicate this claim.  

An August 2007 VA examination report reflects that the Veteran reported that his left leg feels as though it is on fire at the operative site.  The examiner, in reviewing the claims file, noted a diagnosis of lower extremity neuropathy, which he felt was secondary to his degenerative disc disease.  Although these statements could be read as implying that the Veteran's reported symptoms of feeling as though his left leg is on fire is attributable to lower extremity neuropathy which is a nonservice-connected condition, this is not clear from a plain reading of the examination report.  As a result, remand is required to address this issue.  

Upon physical examination, the VA examiner separately addressed each scar found on examination, totaling 9 scars.  However, it is unclear if all of these scars are part of the service-connected disability.  The 1978 rating decision granting service connection for this disability notes that one scar was found on examination at the time of the grant.  The 2002 rating decision which denied a rating in excess of 10 percent also refers to only one scar.  The May 2008 rating decision refers to two scars on the Veteran's left leg as part of the service-connected disability.  In light of these inconsistencies, remand is required to determine if all 9 scars noted on the August 2007 VA examination are part of the service-connected disability which is described as "status post left anterior leg, above and below the knee, shrapnel wounds."  Finally, although this same examination report says there is limitation of function caused by the scar, the examiner goes on to state that the Veteran's scars secondary to shrapnel injury are causing minimal functional impairment.  In light of this inconsistency, remand is required for clarification.  

The January 2010 and November 2011 VA examination reports also note "mild functional impairment" as well as the Veteran's complaints of leg numbness and weakness, but it is unclear if the examiners are attributing the leg numbness and weakness to the service-connected disability, and, if not, then what is the nature of the mild functional impairment noted.  Accordingly, remand is required for clarification.

While on remand, ongoing VA medical records pertinent to the issues should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associated with the claims file any outstanding VA treatment records dated since November 2011.

2.  The Veteran has alleged that he fell from a tower in Vietnam resulting in orthopedic injuries that required weeks of treatment at a hospital in Cam Rahn Bay.  The Veteran has indicated that the injury and subsequent hospitalization occurred sometime between January and March 1970.  The AOJ must make attempts to obtain any hospitalization records for the Veteran from a facility at Cam Rahn Bay for the time period from January to March 1970.  The AOJ must also make attempts obtain morning reports, after action reports, or casualty reports for the Veteran's unit for the period from January to March 1970.  All requests for records and their responses must be clearly delineated in the claims folder.  If these requested records are not available, a formal finding of unavailability must be made an associated with the claims file.

3.  Thereafter, the Veteran should be scheduled for VA examinations to determine the nature and etiology of any claimed back, ankles, and knee disabilities found to be present.  The claims file and electronic VA treatment records must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

The VA examiner is asked to first identify any and all current disabilities pertaining to the Veteran's back, right and left ankles, and right and left knees.  

The VA examiner is then asked to provide an opinion as to whether any currently identified disability is at least as likely as not (a degree of probability of 50 percent or higher) due to or the result of the Veteran's military service, including his described in-service injuries sustained when he fell from a tower early in 1970.  A complete rational for all opinions expressed must be provided.  

4.  Thereafter, the Veteran should be scheduled for a VA examination to determine the nature and extent of his service-connected status post left anterior leg, above and below the knee, shrapnel wounds.  In particular, the examiner must specifically note how many scars attributable to service-incurred shrapnel wounds are present of the left leg and describe each scar in accordance with the applicable rating criteria.  Additionally, the Veteran has alleged additional symptoms such as numbness, burning sensation, and weakness of the left leg which he appears to attribute to the shrapnel wounds.  The examiner must explicitly address whether such symptoms are part of or caused by the service-connected left leg disability.

5.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


